DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of group I and species a in the reply filed on 06/06/2022 is acknowledged.  The traversal is on the ground(s) that a separate examination of the claims in groups I and II would require a substantial duplication of work, and that although some additional consideration may be necessary the scope of analysis of novelty of all the claims of groups I, II, and III would have to be as rigorous as when only the claims of group I were being separately.  This is not found persuasive because the instant application was filed under 35 U.S.C. 371 and therefore is subject to special international provisions regarding Unity of Invention.  As set forth in MPEP 1850 I.: 
Unity of invention exists only when there is a technical relationship among the claimed inventions involving one or more special technical features. The term "special technical features" is defined as meaning those technical features that define a contribution which each of the inventions considered as a whole, makes over the prior art.   

Proving Lack of Unity does not require a finding of search or examination burden, therefore Applicant’s arguments are moot.
The traversal is further on the ground(s) that restriction between the claims in groups I, II, and III would place an undue burden on Applicants by requiring separate filing fees for examination of the nonelected claims as well as the added costs associated with prosecuting two applications and maintaining two patents.  This is not found persuasive because as set forth in section 6 on page 5 of the Election/Restriction, the withdrawn process claims are eligible to be considered for rejoinder when all product/apparatus claims are found allowable.
The requirement is still deemed proper and is therefore made FINAL.
Status of Claims
Claims 1-11 are pending, claims 10 and 11 have been withdrawn from consideration, and claims 1-9 are currently under consideration for patentability under 37 CFR 1.104

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/29/2020 has been considered by the examiner.

Claim Objections
The claims are objected to because they include reference characters which are not enclosed within parentheses.  
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 7, and 9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Connor et al. (U.S. 2013/0302848).
With respect to claim 1, Connor et al. teaches an endoscope flushing assembly (FIG. 5) comprising:
an adapter (160), wherein the adapter is configured to support a distal portion of an endoscope and receive a sample fluid from the distal portion of the endoscope (para [0041], [0074], [0091], [0095]).
With respect to claim 2, Connor et al. teaches the adapter comprises a fluid guide (165).
With respect to claim 3, Connor et al. teaches a stand (152) configured to support the adapter (FIG.5).
With respect to claim 4, Connor et al. teaches the stand (152) comprises a notch configured to secure the adapter (FIG. 8, opening that holds 165).
With respect to claim 7, Connor et al. teaches a tube (FIG. 3), wherein the tube is configured to releasably connect to a fluid inlet of the endoscope (para [0079]).
With respect to claim 9, Connor et al. teaches a fluid receptacle (158).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Connor et al. (U.S. 2013/0302848) in view of McGown (U.S. 4,920,953).
Connor et al. teaches an endoscope flushing assembly as set forth above.  However, Connor et al. does not teach a stopper.
With respect to claim 5, McGown teaches a stopper (FIG. 1).
With respect to claim 6, McGown teaches the stopper comprises a first port plug (42) and a second port plug (40).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to utilize the stopper of McGown in the assembly of Connor et al. in orer to provide a dual channel cap for different types, function and sizes of endoscopes (1:53-56 of McGown).

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Connor et al. (U.S. 2013/0302848) in view of Hadley et al. (U.S. 2016/0256139).
Connor et al. teaches a tube as set forth above.  However, Connor et al. does not teach the tube is silicone.
With respect to claim 8, Hadley et al. teaches a tube to be connected to an endoscope made of silicone rubber (para [0034]).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify the material of the tube of Connor et al. to utilize a silicone as taught by Hadley et al. in order to provide a tube that is appropriate flexible yet sufficiently rigid (para [0034] of Hadley et al.). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexandra Newton Surgan whose telephone number is (571)270-1618. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795